 

Exhibit 10.1

EXTENSION OF TERM OF EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of February 26, 2007, by and between New
Plan Excel Realty Trust, Inc., a Maryland corporation (“Company”) and Leonard
Brumberg (“Executive”),

RECITALS

A.            Executive is currently Executive Vice President, Portfolio Manager
of the Company.

B.            The Company and Executive entered into an employment agreement
dated as of September 14, 2000 (as amended and extended, the “Employment
Agreement”).  Pursuant to the terms of the Employment Agreement, the term of the
“Employment Period” under the Employment Agreement expires on September 25,
2007.

C.            The Company desires to extend the “Employment Period” under the
Employment Agreement for a term of one (1) year, i.e., from September 26, 2007
through September 25, 2008 (the “Brumberg Employment Agreement Extension”).

D.            The Executive Compensation and Stock Option Committee of the Board
of Directors of the Company by resolutions dated as of February 26, 2007
authorized and approved the Brumberg Employment Agreement Extension.

AGREEMENT

The parties hereby agree to modify the terms of the Employment Agreement to
extend for a term of one (1) year the Employment Agreement.  Accordingly, the
Employment Agreement shall expire on September 25, 2008, subject to the
extension provisions contained in Paragraph 2 of the Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

NEW PLAN EXCEL REALY TRUST, INC., a Maryland Corporation

 

 

 

 

 

By:

/s/ Steven F. Siegel

 

Name:

 Steven F. Siegel

 

Title:

 Executive Vice President

 

 

 

 

 

LEONARD BRUMBERG

 

 

 

 

 

/s/ Leonard Brumberg

 


--------------------------------------------------------------------------------